Citation Nr: 1448376	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to additional dependency benefits for a child over the age of 18 based upon high school attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to June 1983. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 administrative decision by the Department of Veterans Affairs, Regional Office, located in Columbia, South Carolina (RO), which denied the benefit sought on appeal. 

In March 2012, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The evidence demonstrates the Veteran's child, D.E.H., attained the age of 18 on September [redacted], 2008.

2.  Prior to September [redacted], 2008, the Veteran was receiving VA compensation benefit payments, including payment of additional dependency benefits for D.E.H. 

3.  No claim for payment of additional dependency benefits for D.E.H. based upon high school attendance was filed within one year of September [redacted], 2008.



CONCLUSION OF LAW

The criteria for payment of additional dependency benefits for a child over the age of 18 based upon high school attendance have not been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.57, 3.667 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations implementing the VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The United States Court of Appeals for Veterans Claims (Court), however, has held that efforts to comply with the VCAA duties to assist and notify are not required when the interpretation of a statute is dispositive of the issue on appeal.  "The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation."  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004) (holding that VA is not required to meet the VCAA duties to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As the undisputed facts in this case render the Veteran ineligible for the claimed dependency benefits, the Board finds additional efforts to notify or assist as to this issue are not required.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA law provides that the term "child" means, among other things, an unmarried person who is under the age of 18 years or who, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a). 

Additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2). 

In this case, the Veteran submitted statement and documentary evidence demonstrating that his child, D.E.H., was born September [redacted], 2008.  She attained the age of 18 on September [redacted], 2008. 

VA records show that in September 2008 the Veteran was receiving compensation payments at a combined 70 percent rating for his service-connected disabilities. Records also show that the Veteran was receiving payment of additional dependency benefits for D.E.H. prior to September [redacted], 2008. 

VA records show that in October 2009, the RO received the Veteran's request that he be awarded additional dependency benefits for D.E.H. based upon her school attendance after attaining the age of 18.  In his notice of disagreement, the Veteran asserted he should be paid for his dependent child while she remained in school until May 2009.  However, the Veteran's claim for additional benefits for D.E.H. based upon her school attendance after attaining the age of 18 was not received until October 2009, which comes more than a year after she turned 18 years old. 

Based upon the evidence of record, the Board finds that entitlement to additional dependency benefits for a child over the age of 18 based upon school attendance is not warranted.  The Board notes that no claim, either formal or informal, for payment of additional dependency benefits for D.E.H. based upon high school attendance was filed within one year of September [redacted], 2008.  The Veteran asserts, in essence, that additional payments are warranted because D.E.H. was still in high school until May 2009.  

The Board acknowledges that the Veteran assertions that he submitted a claim for such benefits within one year of D.E.H. having attained the age of 18, because it was inherent in his April 2008 increased rating claim.  See March 2012 Board hearing transcript, page 3.  Notably, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  However, based on a review of the claims folder, and in particular, the 2008 correspondence for increased ratings, there is no indication that the Veteran sought to submit a claim for additional payments for D.E.H. after she attained the age of 18.  Rather, the correspondence only identified the increased rating claims that the Veteran sought to receive.  Moreover, the Veteran was advised in an October 2008 and March 2009 notice letters that these were the decisions based on his April 2008 and August 2008 claims received and represents all claims the RO understood to be specifically made, implied or inferred in that claim.  None of the correspondences received from the Veteran prior to the October 28, 2009 application can be construed as a claim for additional payments for D.E.H for high school attendance after attaining the age of 18. 

The Board has also considered the Veteran's assertion that he was unaware of the VA regulations that required him to file within one year of his daughter's 18th birthday in order to receive additional payment.  However, the Board notes that the Veteran received notice from VA that additional payment based on dependence would terminate upon his minor child attaining the age of 18, and in particular, he was advised that any additional payments for D.E.H. would stop on September [redacted], 2008.  See April 2008 dependence determination.  Moreover, to the extent that the appellant may have been misinformed/provided confusing information or was unaware of the regulations governing VA education benefits, any such error does not negate the requirements of the law.  McTighe v. Brown, 1 Vet. App. 29 (1994) (payment of government benefits must be authorized by statute; erroneous advice given by a government employee cannot be used to stop the government from denying benefits).

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the absence of any evidence of a claim for additional dependency benefits for a child over the age of 18 based upon school attendance having been filed within one year of September [redacted], 2008, the Board finds the Veteran's claim must be denied.


ORDER

Entitlement to additional dependency benefits for a child over the age of 18 based upon high school attendance is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


